Case: 12-13806      Date Filed: 01/22/2014      Page: 1 of 3


                                                                 [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT
                                      _____________

                                       No. 12-13806
                                      _____________


                        D.C. Docket No. 1:11-cr-00018-WS-N-4


UNITED STATES OF AMERICA,
                                                          Plaintiff – Appellee,
versus

MELISSA COLLINS GULLEDGE,
                                                          Defendant – Appellant.
                              ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________
                                    (January 22, 2014)


Before HILL and COX, Circuit Judges, and MIDDLEBROOKS, ∗ District Judge.



PER CURIAM:

∗
 Honorable Donald M. Middlebrooks, United States District Judge for the Southern District of
Florida, sitting by designation.
               Case: 12-13806     Date Filed: 01/22/2014    Page: 2 of 3




      Appellant Melissa Gulledge and her brother were charged in a twenty-eight

count superseding indictment in 2011, involving an equity-skimming mortgage

fraud scheme during the real estate boom along Alabama=s Gulf Coast. In 2007,

the real estate boom went bust and the scheme unraveled. Gulledge was charged

with fifteen counts: one count of conspiracy under 18 U.S.C. ' 1349; two counts

of wire fraud under 18 U.S.C. '' 1343 and 2; four counts of false loan applications

under 18 U.S.C. '' 1014 and 2; and, eight counts of mail fraud under 18 U.S.C. ''

1341 and 2.

      After a five-day jury trial in December 2011, Gulledge was convicted of all

fifteen counts. The district court denied her motions for judgment of acquittal. In

this appeal, Gulledge claims there was insufficient evidence presented at trial to

support the jury=s guilty verdicts on all counts.

        Having reviewed the record and considered oral argument of the parties,

we affirm the district court in all respects related to this appeal in denying

Gulledge=s motions for judgment of acquittal.

      Viewing the evidence in the light most favorable to the United States, there

is substantial evidence of Gulledge=s guilt, established through testimonial,

stipulated, and documentary evidence.

      The jury verdicts stand as rendered.
                                           2
        Case: 12-13806    Date Filed: 01/22/2014   Page: 3 of 3


The judgment of the district court is

      AFFIRMED.




                                   3